ORDER
Honorable Marie F. Neswood, Judge presiding.
A petition for the removal of this action to the United States District Court for the District of New Mexico was filed in this court on December 21, 1981. The removal petition, filed in U.S. District Court by the United States Attorney for New Mexico, alleges that the courts of the United States are vested with jurisdiction over this dispute due to the fact defendants Dodge and Plummer are acting as federal employees in the matters complained of.
Under 28 U.S.C. Sec. 1446(e), where a copy of the removal petition is filed with the clerk of a state court, the clerk is required to "effect" the removal to federal court. The "State court" is also to proceed no further. This court is a "State court" for the purpose of the statute. While there has been no order for the records and proceedings in this court to be brought before the United States District Court under 28 U.S.C. Sec. 1447(b), this court's records should be transmitted to the United States District Court for the convenience of that court and the parties to this action.
It is therefore
ORDERED that there shall be not further proceedings herein except upon any remand of the United States District Court, and it is further ORDERED that the Clerk of this court shall make a copy of the file herein to be retained with the records of this court and that she shall forward the original court file to the Clerk of the United States District Court for the District of New Mexico at Albuquerque.